          Case
          Case:3:14-cr-00139-SI
                18-10298, 03/01/2019,
                                 Document
                                      ID: 11212929,
                                            911 Filed
                                                    DktEntry:
                                                      03/04/1919,Page
                                                                  Page11ofof33
                                                                            FILED
                       UNITED STATES COURT OF APPEALS                        MAR 1 2019

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                       Nos. 18-10298, 18-10300,
                                                      18-10394, 18-10395
                Plaintiff-Appellee,
 v.                                              D.C. No. 3:14-cr-00139-SI-2
                                                          3:17-cr-00139-SI-3
 DAVID LONICH,                                   Northern District of California,
                                                 San Francisco
                Defendant-Appellant.
                                                 ORDER



 UNITED STATES OF AMERICA,                       Nos. 18-10299, 18-10301,
                                                      18-10407, 18-10408
                Plaintiff-Appellee,
 v.                                              D.C. No. 3:14-cr-00139-SI-4
                                                          3:17-cr-00139-SI-2
 BRIAN SCOTT MELLAND,                            Northern District of California,
                                                 San Francisco
                Defendant-Appellant.



 UNITED STATES OF AMERICA,                       Nos. 18-10303, 18-10304,
                                                      18-10390, 18-10405
                Plaintiff-Appellee,
 v.                                              D.C. No. 3:14-cr-00139-SI-3
                                                          3:17-cr-00139-SI-1
 SEAN CLARK CUTTING,                             Northern District of California,
                                                 San Francisco
                Defendant-Appellant.



MH/Appellate Commissioner
           Case
           Case:3:14-cr-00139-SI
                 18-10298, 03/01/2019,
                                  Document
                                       ID: 11212929,
                                             911 Filed
                                                     DktEntry:
                                                       03/04/1919,Page
                                                                   Page22ofof33




 UNITED STATES OF AMERICA,                        Nos. 18-10422, 18-10423

                Plaintiff-Appellant,              D.C. No. 3:14-cr-00139-SI-2
                                                           3:17-cr-00139-SI-3
 v.                                               Northern District of California,
                                                  San Francisco
 DAVID LONICH; SEAN CLARK
 CUTTING; BRIAN SCOTT MELLAND,

                Defendants-Appellees.


Before: Peter L. Shaw, Appellate Commissioner.

       Pursuant to the telephonic case management conference, appellants’

unopposed motions for extensions of time to file the first cross-appeal briefing

(Docket Entry Nos. 14 and 16 in No. 18-10298, Docket Entry No. 13 in 18-10303)

are granted, and briefing of the consolidated and cross-appeals shall proceed as

follows:

       Appellants’ first cross-appeal briefing is due July 16, 2019. The

government’s second cross-appeal brief is due October 15, 2019. Appellants’ third

cross-appeal briefing is due January 13, 2020. The government’s fourth cross-

appeal brief is due February 12, 2020. The parties shall not make streamlined

requests for extensions of time pursuant to Ninth Circuit Rule 31-2.2(a).




MH/Appellate Commissioner                  2                                      18-10298
          Case
          Case:3:14-cr-00139-SI
                18-10298, 03/01/2019,
                                 Document
                                      ID: 11212929,
                                            911 Filed
                                                    DktEntry:
                                                      03/04/1919,Page
                                                                  Page33ofof33



       Appellants in consolidated appeals are encouraged to file a joint brief to

avoid burdening the court with repetitive presentations of common facts and

issues. See 9th Cir. R. 32-2(b); 9th Cir. Adv. Comm. N. to R. 32-2. The court

automatically allows an extra 1,400 words to separately represented parties filing a

joint brief. Id. Motions to exceed the applicable page or type-volume limits, and

motions to file supplemental individual briefs in addition to joint briefs, will be

granted only upon a showing of diligence and substantial need. See 9th Cir. R. 32-

2(a). Any party who seeks to file an oversize brief or a supplemental individual

brief in addition to a joint brief shall, on or before the due date for the brief, file a

motion for leave to file the supplemental individual brief and, in a separate docket

entry, file a copy of the proposed supplemental individual brief with a certification

as to its word count. See 9th Cir. R. 32-1, 32-2; 9th Cir. Form 8.

       Panel attorneys appointed under the Criminal Justice Act shall prepare

budgets for the anticipated costs and expenses to be incurred in these appellate

proceedings. A Ninth Circuit Case Managing Attorney will assist the attorneys

with preparing budgets for review by the Appellate Commissioner.

       The Clerk shall forward to the Appellate Commissioner all motions for

procedural relief filed in these consolidated and cross-appeals before they are

calendared.

MH/Appellate Commissioner                    3                                      18-10298
